                 Case:4:18-cv-05080-JST
                 Case  20-15199, 02/11/2020, ID: 11594075,
                                         Document          DktEntry:
                                                    102 Filed        1-1, Page
                                                              02/11/20    Page 11 of
                                                                                  of 33

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            February 11, 2020


       No.:              20-15199
       D.C. No.:         4:18-cv-05080-JST
       Short Title:      USSEC v. Michael Rothenberg, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Appellants who are filing pro se should refer to the accompanying
       information sheet regarding the filing of informal briefs.
        Case:4:18-cv-05080-JST
        Case  20-15199, 02/11/2020, ID: 11594075,
                                Document          DktEntry:
                                           102 Filed        1-1, Page
                                                     02/11/20    Page 22 of
                                                                         of 33




                   UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     FEB 11 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 U.S. SECURITIES & EXCHANGE                    No. 20-15199
 COMMISSION,
                                               D.C. No. 4:18-cv-05080-JST
              Plaintiff - Appellee,
                                               U.S. District Court for Northern
   v.                                          California, Oakland

 MICHAEL BRENT ROTHENBERG,                     TIME SCHEDULE ORDER

              Defendant - Appellant,

 and

 ROTHENBERG VENTURES LLC,
 FKA Frontier Technology Venture
 Capital LLC, FKA Rothenberg Ventures
 Management Company, LLC,

              Defendant.



The parties shall meet the following time schedule.

Fri., April 10, 2020          Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Mon., May 11, 2020            Appellee's answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
       Case:4:18-cv-05080-JST
       Case  20-15199, 02/11/2020, ID: 11594075,
                               Document          DktEntry:
                                          102 Filed        1-1, Page
                                                    02/11/20    Page 33 of
                                                                        of 33

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: Ruben Talavera
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
